PER CURIAM:
Morris B. Campbell appeals the district court’s order dismissing this action alleging employment discrimination for failure to state a claim upon which relief can be granted. See Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Campbell v. Commercial Equipment Inc., No. 5:10-cv-00313-WW, 2011 WL 3925068 (E.D.N.C. Sept. 7, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.